Citation Nr: 0634121	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas 


THE ISSUES

1.  Entitlement to service connection for sickle cell 
disease.

2.  Entitlement to service connection for glaucoma of the 
right eye as secondary to sickle cell disease.

3.  Entitlement to service connection for avascular necrosis 
of the right hip as secondary to sickle cell disease.

4.  Entitlement to service connection for a renal disorder as 
secondary to sickle cell disease.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from July 28, 1975 to 
September 4, 1975.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's sickle cell disease clearly and 
unmistakably existed prior to service.

2.  The veteran's preexisting sickle cell disease is shown by 
clear and unmistakable evidence not to have chronically 
worsened or increased in severity during service.

3.  The currently diagnosed glaucoma of the right eye is not 
causally related to service, and was first noted many years 
after service discharge.  

4.  The currently diagnosed avascular necrosis of the right 
hip is not causally related to service.  

5.  A renal disorder was not shown in service; and renal 
insufficiency was first noted many years after service.

6.  The veteran does not have a service-connected disability, 
and there is no legal basis for a grant of TDIU.  


CONCLUSIONS OF LAW

1.  Sickle cell disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  Glaucoma of the right eye was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2005).  

3.  Avascular necrosis of the right hip was not incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  A renal disorder was not incurred in or aggravated during 
active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in December 2001 and March 2004.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although 
the notices were not sent until after the initial rating 
denying the claim, the Board finds that any defect with 
respect to the timing of the required notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., nephritis and glaucoma) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's statements describing the symptoms of his 
disorders are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Service connection for sickle cell disease

The veteran claims that there was aggravation of his sickle 
cell disease during military service.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 4.9.  In essence, a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service connected.

Pursuant to statutory provisions, the veteran is entitled to 
the presumption of soundness at the time of his entry into 
service.  Thus, the burden is on VA to rebut the presumption 
by clear and unmistakable evidence that the disorder now 
claimed was both pre-existing and not aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004).  Lack of aggravation can be 
shown with competent evidence of no increase in disability 
during service or that any increase in disability is due to 
the natural progress of the pre-existing condition.  If VA 
meets this burden, the claim would be denied, although the 
veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied. 

In this case, the veteran's service medical records indicate 
that during his second week of basic training he sought 
treatment for dizziness, joint pain, and fatigue.  His 
training was discontinued and he underwent examination.  He 
reported a history of sickle cell disease since the age of 
twelve years.  Sickle cell disease was diagnosed and he was 
discharged from service.  

As to the first question (whether the condition preexisted 
service), based upon a review of all the evidence of record, 
the preexistence of sickle cell disease is established by 
clear and unmistakable evidence, and the presumption of 
soundness at entry has been rebutted.  The veteran reported a 
history of sickle cell disease since the age of twelve.  
Further, inservice diagnosis indicated that this condition 
existed prior to service.  And, the post service medical 
opinions of record show that the veteran's sickle cell 
disease is congenital in nature.  The Board notes that, in 
fact, the veteran does not claim that his sickle cell disease 
began in service but that his military service aggravated his 
disease.

As to the second question (whether increased disability 
occurred during service), the record contains differing 
opinions regarding whether there was permanent aggravation of 
his disease during his brief stay in service.  

In a September 1999 statement the veteran's treating VA 
hematologist/oncologist, Dr. Z., stated:

It is my medical opinion that [the 
veteran's] sickle cell disease was 
aggravated by his time in the service.  
The rigorous training he went through in 
the service caused complications in his 
disease.

A private physician, Dr. E., in a February 2001 statement 
reported:

Sickle Cell Disease is due to a genetic 
defect.  [The veteran's] military service 
caused the symptoms of Sickle Cell 
Disease to be more pronounced or 
noticeable but did not cause his genetic 
defect to be worse.  Put another way his 
military course of training caused his 
symptoms to be worse than they were in 
civilian life because he did not 
participate in such strenuous activities 
as a civilian.

Pursuant to a Board remand, a VA examination was conducted in 
March 2005.  The VA examiner, Dr. P., reviewed the claims 
folder and commented:  

...[I]t is my opinion that [the veteran's] 
two months of service from July 28, 1975 
to September 4, 1975 had no permanent 
effect on his sickle cell disease and 
that his disability was not permanently 
increased during the brief period of time 
that he was in the service.  In the last 
10 years, he has developed many of the 
complications of the sickle cell disease 
but in my opinion this [w]as not 
exacerbated by his brief period of time 
in the service.  I can find no evidence 
in his medical records that would 
substantiate that this was permanently 
exacerbated by his brief tour to duty.

In my opinion, his complications of his 
sickle cell disease are due to natural 
progression of his sickle cell disease 
and have no relationship to the two 
months he has been in the service in 
1975.  

After a review of the claims folder, the Board finds the 
statements of Dr. Z. less persuasive in light of the overall 
record.  While this physician indicated that the veteran's 
sickle cell disease was aggravated by his training, he did 
not indicate whether the aggravation resulted in permanent 
advancement of the underlying pathology.  Further, this 
physician did not submit any clinical data or any other 
direct evidence that supports the theory that there was 
permanent disability caused by his inservice training.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

The inservice medical opinion, as well as the opinions of 
Dr. E. and Dr. P., all indicate that there was no permanent 
aggravation of the sickle cell disease during his brief 
period of service.  As pointed out by Dr. E. while there was 
exacerbation of his sickle cell disease it did not worsen the 
genetic defect.  Further, Dr. P. thoroughly considered the 
possibility of the veteran's sickle cell disease being 
permanently aggravated by military service and rejected it 
based upon reasonable medical principles supported by the 
medical evidence.  

The objective evidence of record substantiates the opinions 
of Dr. E. and Dr. P.  In this case, there is no evidence of 
further treatment for his sickle cell disease immediately 
subsequent to service discharge.  The earliest evidence of 
any treatment regarding his sickle cell disease is in 1980 
some 5 years subsequent to service discharge.  When viewed in 
the context of the remaining evidence of record this would 
tend to support the conclusion that the veteran's sickle cell 
disease was not permanently aggravated during service.  

The Board concludes that there is clear and unmistakable 
evidence establishing that the veteran's preexisting 
congenital sickle cell disease did not chronically worsen or 
increase in severity during his period of service.  The 
evidence is not in equipoise so as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. §3.102.  
Accordingly, service connection for the veteran's sickle cell 
disease is not warranted. 



Service connection for a renal disorder, glaucoma, and 
avascular necrosis

The veteran claims that glaucoma, avascular necrosis, and 
renal insufficiency are secondary to his sickle cell disease.  
As service connection has been denied for sickle cell 
disease, service connection can not be granted on a secondary 
basis for the aforementioned disorders.  

The Board also considered whether service connection should 
be granted on a direct basis.  However, there is no evidence 
of complaints, treatment or diagnoses regarding these 
disabilities during service.  In fact, the first competent 
medical evidence of these disorders was many years after 
service.  

A brief review of the post service medical records show that 
in February 1994, glaucoma of the right eye was diagnosed.  
VA diagnostic testing dated in May 1999 revealed renal 
impairment.  He did not begin medical care for his right hip 
disability until July 1999, when he received VA treatment for 
avascular necrosis of the right hip.  Such a delay in the 
diagnoses regarding these disorders is evidence against a 
claim for direct service connection.  

Still further, the record does not contain any medical 
opinion which relates these disorders to military service.  
For the most part, the VA treating physician has attributed 
the veteran's right hip disability, glaucoma and renal 
disorder to his sickle cell disease.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for a renal disorder, 
glaucoma, and avascular necrosis of the right hip.  

Entitlement to TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340(a), 3.341, 4.15, 4.16(a), 4.18.

The Board has found that service connection is not warranted 
for sickle cell disease, glaucoma, avascular necrosis of the 
right hip, and renal insufficiency.  Therefore, the veteran 
is not currently service connected for any disability.  Under 
the current record, there is no legal basis by which the 
Board may grant a TDIU because service connection is not in 
effect for any disability.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


ORDER

Entitlement to service connection for sickle cell disease is 
denied.

Entitlement to service connection for glaucoma of the right 
eye is denied.

Entitlement to service connection for avascular necrosis of 
the right hip is denied.

Entitlement to service connection for a renal disorder is 
denied.

The claim for entitlement to TDIU is dismissed.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


